uniform issue list apr legend taxpayer a amount b ira c amount d bank e city l state m association n dear taxpayer a this is in response to a request submitted on your behalf by your authorized representative by letter dated rollover requirement contained in sec_408 of the internal_revenue_code code _ for a ruling to waive the 60-day the following facts and representations have been submitted under penalties of perjury to support the ruling_request page you have been receiving amount d in equal distributions from ira c since between properties rentals and one as your second home in city l in state m you purchased five condominium units for investment and were in violation of the zoning code of city around you and all the other owners received a letter from association n indicating that the association n’s covenants conditions and restrictions cc rs passed in l the violation resulted in city l requesting that the number of tenants in the dwellings units had to be decreased by one half in order to meet the zoning ordinance requirements of city l this request created a substantial financial burden on some of the owners of the rental units association n and city l could not reach a satisfactory compromise on the violation therefore the number of tenants had to be reduced by one half in order to comply with city l’s zoning code faced with large expenses and lower than estimated income you decided that withdrawing amount b from ira c in order to pay down a portion of the mortgage while aiso trying to sell the units was the best solution you called your stockbroker and requested that amount b be withdrawn from ira c to pay the outstanding mortgages and then re-negotiate the mortgages with the lender later your accountant advised you not to request the distributions because of the adverse tax consequences you then called the broker and tried to stop the distribution requested but the request was already being processed you received a check for amount b on and deposited it in bank e on within the statutory 60-day period amount b became a taxable_distribution you represent that no other amount was distributed from ira c within the one year period since the original distribution - since the distribution was not rolled over you request a waiver of the 60-day rollover limitation under sec_408 of the code in order to allow you to repay amount b back into ira c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ra for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred it appears from the information submitted that you intended to use the funds from your ira distribution to help pay off some of your outstanding mortgages and page then to re-negotiate with the lender the existing mortgages in order to obtain lower mortgage payments soon after you received amount b you deposited the entire amount b into bank e where it has been ever since thereafter you planned to make a re-deposit of amount b into ira c within the statutory rollover period of 60-day you understood that you were still entitled to rollover amount b into ira c since you were still within the 60-day rollover period however when you attempted to do the rollover you were incorrectly informed by the stockbroker that you could not do it because the 60-day rollover period had already expired you relied entirely on the stockbroker information regarding the ira c distribution your trust in the distribution advice from a professional broker and their errors prevented you from timely redepositing amount b into ira c and it was beyond your reasonable control therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact please address all correspondence to at sincerely yours fe manager employee_plans technical group page enclosures deleted copy of this letter notice of intention to disclose notice
